DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re: claim 1.  The phrase “the wheel hub” lacks proper antecedent basis in the claim.
Re: claim 8.  The phrase “the axle housing” lacks proper antecedent basis in the claim.
Re: claim 9.  The phrase “said brake show” lacks proper antecedent basis in the claim.
Re: claim 9.  The phrase “said caliper arm” is indefinite since claim 1 recites “at least one caliper arm” which includes more than one caliper arm.  It is unclear to the 
The remaining claims are indefinite due to their dependency from claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 7, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application 2011/0132701 to Lewis.
Re: claim 1.  Lewis shows in figure 1 a braking system comprising:
a brake sphere rotor 113 mounted to the wheel hub of an axle or shaft 102; a caliper arm assembly that comprises: at least one caliper arm or arm (shown in the same area as element 210 in figure 2) attached to pad 111;
each said caliper arm further comprising hemispherical friction material shown at the end of the lead line of 111 located between said caliper arm and said brake sphere rotor as shown.
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis in view of US Patent Application 2015/0069818 to Hester et al.
Hester et al. teach in figures 2B and 3 the use of a rotatable hub adapter 10 mounted to a wheel hub 40 between a brake rotor 24 and the wheel hub 40.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the braking system of Lewis to have included a rotatable hub adapter, in view of the teachings of Hester et al., in order to provide a means of transferring braking force from the rotor to the hub to improve the deceleration process.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis.
Lewis is silent with regards to the caliper arm assembly being located internally to the brake sphere rotor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the caliper arm assembly of Lewis to have been located internally to the brake sphere rotor because there are a finite number of .
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis in view of US Patent 3618715 to Bostwick.
Bostwick teaches in figure 2 the use of a support bracket assembly 10 mounted to an axle housing 4, the support bracket 10 supports a camshaft tube or unlabeled tube shown between elements 8 and 10 and a cam shaft 8 and the arm assembly 5 is mounted to the support bracket 10 via intervening elements and connected to the camshaft via intervening elements as broadly recited.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the braking system of Lewis to have .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DE-4438591 teaches the use of a braking of a rotor sphere.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114.  The examiner can normally be reached on Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






mmb
July 3, 2021
/MELODY M BURCH/Primary Examiner, Art Unit 3657